Citation Nr: 1230328	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO. 09-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus (flatfoot).

2. Entitlement to a disability evaluation in excess of 20 percent for a left ankle disability. 

3. Entitlement to a disability evaluation in excess of 20 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in July 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The findings of the February 2008 VA examiner are competent medical evidence. 

2. The Veteran's pes planus is manifested by extreme tenderness to palpation and it is not relieved by orthotics. 

3. The Veteran's ankle disabilities are manifested by limitation of motion of the ankles; he does not have ankylosis of either ankle. 



CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for bilateral pes planus have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2011).

2. The criteria for a rating higher than 20 percent for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).

3. The criteria for a rating higher than 20 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the Veteran's claim for an increased evaluation for flat feet, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2008. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It informed him that to substantiate a claim for an increased evaluation, he needed to submit evidence showing his disability had increased in severity. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report from his VA examination in February 2008. He testified at a hearing in July 2012.

The February 2008 examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a review of his VA treatment records, and appropriate diagnostic tests. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Pes Planus

The Veteran contends that his disability from bilateral flatfoot is more severe than reflected by its current 30 percent evaluation. Because he credibility testified that he has constant, extreme tenderness of the plantar surfaces of his feet and that his condition is not improved by orthopedic inserts, his claim will be granted. 

The Veteran's bilateral flatfoot is currently evaluated as 30 percent disabling under Diagnostic Code 5276, acquired flatfoot. 38 C.F.R. § 4.71a. Under Diagnostic Code 5276, a 30 percent evaluation is warranted for bilateral flatfoot that is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Id. A 50 percent evaluation is warranted for bilateral flatfoot that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with use of orthopedic shoes or appliances. Id. 

In January 2008, VA treatment records showed a diagnosis of bilateral pes planus and that the Veteran was issued arch supports. 

In February 2008, the Veteran underwent a VA examination. He complained of medial plantar and mid-dorsal foot pain. He reported swelling in his feet and legs with activity, especially prolonged standing and walking. The Veteran stated that he could stand for 30 to 45 minutes at a time. He wore arch supports in the past but they caused more pain so he stopped using them. He occasionally used a walking stick. He wore running shoes to work to alleviate his pain. The Veteran stated that the throbbing pain in his feet sometimes woke him at night. 

Upon examination, he had moderate to severe flexible flat feet. There was no palpable tenderness, calluses, or abnormal shoe wear. His sensory examination was normal. There was no abnormal motion or crepitus of the feet. There was no fatigability with repeated toe-ups. The Veteran did not have instability of the forefoot, midfoot, or hindfoot. There were no masses or atrophy. There was minimal tenderness along the plantar fascia bilaterally. He had mild forefoot misalignment that was correctible without pain. His midfoot was normal, bilaterally. The Veteran had mild to moderate pronation with weight bearing. His arches were present when not weight bearing but absent during weight bearing. He did not have hammer toes. 

At his July 2012 hearing, the Veteran provided competent, credible testimony about his observable symptoms from his flat feet. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). He worked as a barber and spent the majority of his time standing on his feet. He stated that he had constant, severe pain. Sometimes, the pain woke him at night. The Veteran testified that his private physician prescribed orthotics which did not work. Since the orthotics did not relieve his pain, the Veteran stated that his private physician wanted to perform surgery on his feet but that he did not know if it would work. He had not undergone surgery at the time of his hearing. 

The undersigned noted that the Veteran denied palpable tenderness of the feet at his February 2008 examination and asked him if he currently experienced tenderness. The Veteran replied in the affirmative and stated that his feet were very tender and they hurt when he touched them all over. Most painful were the areas on top of his bones and the outside part of his feet. The Veteran stated that he walked on the outer edges of his feet, which made his ankles turn outward. He stated that he sometimes missed work, but tried not to because it impacted his income. 

Based upon the Veteran's competent and credible testimony at his hearing, the evidence shows that his symptoms from flat feet have increased in severity. The Veteran testified that he experienced constant pain and extreme tenderness to touch all over his feet. He stated that his condition was not improved by orthotics, which is consistent with what he reported in February 2008. The Veteran's symptoms more closely approximate the criteria for a 50 percent evaluation under Diagnostic Code 5276. 38 C.F.R. §§ 4.7, 4.71a.

A 50 percent evaluation is the maximum schedular evaluation available for bilateral flatfoot. The appeal is granted. 


Left and Right Ankles

The Veteran contends that his bilateral ankle disabilities are more severe than reflected by their current 20 percent evaluations. Because he does not have ankylosis of either ankle, his claims will be denied. 

The Veteran's ankle disabilities are currently evaluated as 20 percent disabling each under Diagnostic Code 5271, limitation of motion of the ankle. 38 C.F.R. § 4.71a. Under Diagnostic Code 5271, a 20 percent evaluation is assigned for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a. Normal dorsiflexion is 20 degrees. Normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71a, Plate II. A 20 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5271. 

Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

There are other potentially applicable Diagnostic Codes that pertain to the ankle. Diagnostic Code 5272 provides criteria for ankylosis of the subastragalar or tarsal joint. Diagnostic Code 5273 provides criteria for malunion of the os calcis or astragalus. Diagnostic Code 5274 provides criteria for an astragalectomy. However, none of these Diagnostic Codes provide criteria for an evaluation higher than 20 percent. Therefore, they are not applicable in this case because they are not more favorable to the Veteran.

The only other Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion. A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. Id. 

At his February 2008 VA examination, the Veteran had dorsiflexion from 0 to 10 degrees without pain, fatigue, or incoordination after repetitive motion. His plantar flexion was from 0 to 40 degrees without pain, fatigue, or incoordination after repetition. 

At his July 2012 hearing, the Veteran testified that he used to wear ankle braces but lost them, and wrapped his ankles instead. He had pain every day. He stated that his ankles give way and sometimes cause him to fall. The Veteran reported being employed as a barber and that he stood on his feet for the majority of his work time. The undersigned informed the Veteran that ankylosis was needed for his symptoms to meet the criteria for a higher rating and the Veteran did not report that his joints were limited to fixed positions. 

The Veteran retains mobility in his ankle joint; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left and right ankle disabilities does not more closely approximate the criteria for a higher rating under the only favorable applicable Diagnostic Code. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent for either ankle and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's flat feet such as extreme tenderness to palpation and a failure to be improved by orthotics are contemplated by the schedular criteria set forth in Diagnostic Code 5276. His ankle disabilities are manifested by limitation of motion and they are accurately described by Diagnostic Code 5271. No evidence has shown an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from these disabilities would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disabilities have caused unemployability. At his July 2012 hearing, he testified that he was employed as a barber. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 50 percent evaluation for bilateral pes planus is granted. 

A disability evaluation in excess of 20 percent for a left ankle disability is denied. 

A disability evaluation in excess of 20 percent for a right ankle disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


